DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 8/25/2022.  Claims 1 -20 are pending for consideration in this Office Action.

Response to Amendment

Drawings

The drawings were received on 8/25/2022.  These drawings are not acceptable. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because the reference character 27 purported to show a fan appears to referencing the same structure as reference character 24. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 12 and 19 are objected to because of the following informalities:    

Regarding Claim 1, in lines 5-6 the claim recites “...the transparent sheet around a outer periphery thereof.”  Please amend the claim to recite - - the transparent sheet around an outer periphery thereof - - for clarity.

Regarding Claim 12, in lines 6-7 the claim recites “...the transparent sheet around a outer periphery thereof.”  Please amend the claim to recite - - the transparent sheet around an outer periphery thereof - - for clarity.

Regarding Claim 12, in lines 5-6 the claim recites “...the transparent sheet around a outer periphery thereof.”  Please amend the claim to recite - - the transparent sheet around an outer periphery thereof - - for clarity.

Appropriate correction is required.

Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 6, 11-13 and 17-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Dixon et al. (EP1648200A1).

Regarding Claim 1, Dixon teaches a device [fig 1; fig 3], comprising a transparent sheet [0031; fig 2];
a strain gage transducer [30] disposed on the transparent sheet [0032 at connector 18]; a temperature sensor [42] disposed on the transparent sheet [0032; 0040]; 
a heatable element [8] disposed on a portion of a surface of the transparent sheet around an outer periphery thereof [0031; 0032]; 
a controller [44], in communication with the strain gage transducer and the temperature sensor [42], and operably connected to the heatable element [0034; 0041; fig 3]; 
the controller [44] operative to control the heatable element [8] based upon signal inputs from the strain gage transducer [30] and the temperature sensor [42; 0046- 0053].  

Regarding Claim 6, Dixon teaches the invention of Claim 1 above and Dixon teaches wherein the strain gage transducer is disposed on the transparent sheet at a location that is associated with stress induced by heat that is generated by the heatable element [0046-0053].

Regarding Claim 11, Dixon teaches the invention of Claim 1 above and Dixon teaches the controller operative to delimit the heatable element when the signal input from the strain gage indicates that stress on the transparent sheet is greater than a threshold [0046-0053].



Regarding Claim 12, Dixon teaches a control system for a heatable transparent sheet [0034; fig 3], comprising a transparent sheet [0031; fig 2]; 
a load sensor [30] arranged to monitor the transparent sheet [0032 at connector 18; fig 2]; 
a temperature sensor [42] arranged to monitor the transparent sheet [0032; 0040]; 
a heat source [8] arranged to transfer heat energy to the transparent sheet, wherein the heat source includes a heatable element disposed on a portion of a surface of the transparent sheet around an outer periphery thereof [0031; 0032]; and
a controller [44], in communication with the load sensor [30] and the temperature sensor [42], and operably connected to the heat source [0034; 0041; fig 3]; wherein the controller [44] is operative to control the heat source in response to inputs from the load sensor and the temperature sensor [0046-0053].

Regarding Claim 13, Dixon teaches the invention of Claim 13 above and Dixon teaches wherein the load sensor [30] is arranged to monitor the transparent sheet at a location associated with high stress induced by heat energy from the heat source [0046-0053].

Regarding Claim 17, Dixon teaches the invention of Claim 12 above and Dixon teaches wherein the controller operative to control the heat source based upon signal inputs from the load sensor and the temperature sensor comprises the controller operative to delimit the heat source when the signal input from the load sensor indicates that stress on the transparent sheet is greater than a threshold [0046-0053].

Regarding Claim 18, Dixon teaches the invention of Claim 12 above and Dixon teaches wherein the controller operative to control the heat source based upon signal inputs from the load sensor and the temperature sensor comprises the controller operative to deactivate the heat source when the signal input from the load sensor indicates that stress on the transparent sheet is greater than a threshold [0046-0053].

Regarding Claim 19, Dixon teaches a device [fig 1; fig 3], comprising:
a transparent sheet [0031; fig 2]; 
a strain gage transducer [30] arranged to monitor the transparent sheet [0032 at connector 18]; 
a heat source [8] arranged to transfer heat energy to the transparent sheet, wherein the heat source includes a heatable element disposed on a portion of a surface of the transparent sheet around an outer periphery thereof [0031; 0032]; and 
a controller [44], in communication with the strain gage transducer [30] and operably connected to the heatable source [8; 0034; 0041; fig 3]; 
wherein the controller [44] is operative to control heat transfer to the transparent sheet via the heat source [8] based upon a signal input from the strain gage [30; 0046-0053].

Regarding Claim 20, Dixon teaches the invention of Claim 19 above and Dixon teaches wherein the strain gage transducer [30] is disposed on the transparent sheet at a location associated with stress induced by heat energy from the heat source [0031; 0032; fig 1; where the strain gage is attached at terminal 18], and wherein the controller operative to control heat transfer to the transparent sheet via the heat source based upon the signal input from the strain gage comprises the controller [44] operative to delimit the heat source when the signal input from the strain gage indicates that stress on the transparent sheet has exceeded a threshold [0046-0053].

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al. (EP1648200A1) in view of Jiao et al. (US2014/0067199).

Regarding Claim 2, Dixon teaches the invention of Claim 1 above but does not explicitly teach wherein the strain gage transducer is disposed on an inner surface of the transparent sheet.
	However, Jiao teaches a window system [0003] having where a strain gage transducer [78] is disposed on an inner surface of the transparent sheet [0026; 0027; fig 2; where the strain gage transducer is on the inner surface of transparent sheet 22] for the obvious advantage of providing data relating to the presence of cracks in the transparent sheet.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Dixon to have wherein the strain gage transducer is disposed on an inner surface of the transparent sheet in view of the teachings of Jiao in order to provide data relating to the presence of cracks in the transparent sheet. 

Regarding Claim 3, Dixon teaches the invention of Claim 1 above and Dixon teaches where the transparent sheet comprises a multi-layer transparent sheet including a plurality of laminate sheets [Dixon at 0031; 0032; fig 2] but does not teach wherein the strain gage transducer is interposed between the laminate sheets.
However, Jiao teaches a windows system [0003] having wherein a strain gage transducer [78] is interposed between the laminate sheets.
 [0026; 0027; fig 2; where the strain gage transducer is between sheets 22, 24] for the obvious advantage of providing data relating to the presence of cracks in the transparent sheets.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Dixon to have wherein the strain gage transducer is interposed between the laminate sheets in view of the teachings of Jiao in order to provide data relating to the presence of cracks in the transparent sheets.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al. (EP1648200A1) in view of Breed (US2009/0143923).


Regarding Claim 4, Dixon teaches the invention of Claim 1 above but does not explicitly teach where the strain gage transducer comprises a metal foil transducer.
However, Breed teaches a strain gage-based sensor system [0023] having where a strain gage transducer comprises a metal foil transducer [0552-0554].  Breed also teaches that that this arrangement advantageously maximizes the sensitivity of the measurement data [0553]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Dixon to have where the strain gage transducer comprises a metal foil transducer in view of the teachings of Breed in order to maximize the sensitivity of the measurement data.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al. (EP1648200A1) in view of Kithil et al. (US2005/0109075)).

	
Regarding Claim 5, Dixon teaches the invention of Claim 1 above but does not teach wherein the strain gage transducer comprises a piezo- resistive transducer.
However, Kithil teaches a strain gage transducer i.e. stress sensor [0006] having where the strain gage transducer comprises a piezo- resistive transducer [0011; 0026] for the obvious advantage of communicating an electrical or mechanical signal to the transducer to determine an impact condition and thereby improve the system [0009; 0081].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Dixon to have wherein the strain gage transducer comprises a piezo- resistive transducer in view of the teachings of Breed in order to communicate an electrical or mechanical signal to the transducer to determine an impact condition and thereby improve the system.

Claims 7, 10, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al. (EP1648200A1) in view of Ukai (JP2017114154A).
Regarding Claim 7, Dixon teaches the invention of Claim 1 but does not teach wherein the heatable element comprises a resistive wire element disposed on the transparent sheet.
However, Ukai teaches a heater control device for controlling a hot wire heater [0001] having wherein a heatable element [51] comprises a resistive wire element disposed on a transparent sheet [0010; fig 2] for the obvious advantage of providing structure that heats the surface of the windshield and thereby improve the system [0010].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Dixon to have wherein the heatable element comprises a resistive wire element disposed on the transparent sheet in view of the teachings of Ukai in order to provide structure that heats the surface of the windshield and thereby improve the system.

Regarding Claim 10, Dixon teaches the invention of Claim 1 above but does not teach where the controller is operative to maximize heat output from the heatable element when the temperature indicated by the temperature sensor is less than a maximum temperature threshold.
However, Ukai teaches a heater control devcie for controlling a hot wire heater [0001] having where a controller [2] is operative to maximize heat output from a heatable element [51] when the temperature indicated by a temperature sensor [4, 9] is less than a maximum temperature threshold [0024; 0025; fig 2] for the obvious advantage of preventing the heater from being unnecessarily operated after thawing and thereby prevent excessive heating of the windshield [0027].Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Dixon to  have where the controller is operative to maximize heat output from the heatable element when the temperature indicated by the temperature sensor is less than a maximum temperature thresholdin view of the teachings of Ukai in order to  prevent the heater from being unnecessarily operated after thawing and thereby prevent excessive heating of the windshield.

Regarding Claim 14, Dixon teaches the invention of Claim 12 above but does not teach wherein the heat source comprises a resistive wire element disposed on the transparent sheet.
However, Ukai teaches a heater control device for controlling a hot wire heater [0001] having wherein a heatable element [51] comprises a resistive wire element disposed on a transparent sheet [0010; fig 2] for the obvious advantage of providing structure that heats the surface of the windshield and thereby improve the system [0010].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Dixon to have wherein the heatable element comprises a resistive wire element disposed on the transparent sheet in view of the teachings of Ukai in order to provide structure that heats the surface of the windshield and thereby improve the system.




Regarding Claim 16, Dixon teaches the invention of Claim 12 above but does not teach wherein the controller operative to control the heat source based upon signal inputs from the load sensor and the temperature sensor comprises the controller operative to maximize heat output from the heat source when the temperature indicated by the temperature sensor is less than a threshold temperature.
However, Ukai teaches a heater control devcie for controlling a hot wire heater [0001] having where a controller [2] is operative to maximize heat output from a heatable element [51] when the temperature indicated by a temperature sensor [4, 9] is less than a maximum temperature threshold [0024; 0025; fig 2] for the obvious advantage of preventing the heater from being unnecessarily operated after thawing and thereby prevent excessive heating of the windshield [0027].Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Dixon to  have where the controller is operative to maximize heat output from the heatable element when the temperature indicated by the temperature sensor is less than a maximum temperature thresholdin view of the teachings of Ukai in order to  prevent the heater from being unnecessarily operated after thawing and thereby prevent excessive heating of the windshield.

Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al. (EP1648200A1) in view of Fischer et al. (US2014/0319116).

Regarding Claim 8, Dixon teaches the invention of Claim 1 above but does not teach wherein the heatable element comprises one of a sputtered silver coating, sputtered silver on a polyester (PET) film, a silver screen-printing, an Indium-doped Tin Oxide (ITO) coating, and a Fluorine-doped Tin Oxide (FTO) coating disposed on the transparent sheet.
However, Fischer teaches a windshield having a heating element i.e. electrically conductive coating [0001; 0068] wherein a heatable element comprises one of a sputtered silver coating, sputtered silver on a polyester (PET) film, a silver screen-printing, an Indium-doped Tin Oxide (ITO) coating, and a Fluorine-doped Tin Oxide (FTO) coating disposed on the transparent sheet [0004; 0068-0070; where the limitations are claimed in the alternative].  Fischer teaches that this arrangement provides an electrically conductive windshield having reduced cost [0009].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Dixon to  have wherein the heatable element comprises one of a sputtered silver coating, sputtered silver on a polyester (PET) film, a silver screen-printing, an Indium-doped Tin Oxide (ITO) coating, and a Fluorine-doped Tin Oxide (FTO) coating disposed on the transparent sheet in view of the teachings of Fischer in order to provide an electrically conductive windshield having reduced cost.

Regarding Claim 15, Dixon teaches the invention of Claim 12 above but does not teach wherein the heat source comprises one of a sputtered silver coating, sputtered silver on a polyester (PET) film, a silver screen- printing, an Indium-doped Tin Oxide (ITO) coating, and a Fluorine-doped Tin Oxide (FTO) coating disposed on the transparent sheet.
However, Fischer teaches a windshield having an heating element i.e. electrically conductive coating [0001; 0068] wherein a heatable element comprises one of a sputtered silver coating, sputtered silver on a polyester (PET) film, a silver screen-printing, an Indium-doped Tin Oxide (ITO) coating, and a Fluorine-doped Tin Oxide (FTO) coating disposed on the transparent sheet [0004; 0068-0070; where the limitations are claimed in the alternative].  Fischer teaches that this arrangement provides an electrically conductive windshield having reduced cost [0009].Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Dixon to  have wherein the heatable element comprises one of a sputtered silver coating, sputtered silver on a polyester (PET) film, a silver screen-printing, an Indium-doped Tin Oxide (ITO) coating, and a Fluorine-doped Tin Oxide (FTO) coating disposed on the transparent sheet in view of the teachings of Fischer in order to provide an electrically conductive windshield having reduced cost.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al. (EP1648200A1) in view of Schauble (US2014/0151354).

Regarding Claim 9, Dixon teaches the invention of Claim 1 above but does not teach wherein the heatable element comprises a heat transfer element and fan that are disposed proximal to the transparent sheet.
However, Schauble teaches an electrical heater for vehicle windshield [0002] having where a heatable element [10] comprises a heat transfer element and fan 24] that are disposed proximal to a transparent sheet [windshield 18; 0028; fig 1].  Schauble teaches that this arrangement provides an auxiliary heating system that operates to provides a defrosting function upon demand and thereby improves the system [0006].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Dixon to  have wherein the heatable element comprises a heat transfer element and fan that are disposed proximal to the transparent sheet.in view of the teachings of Schauble in order to provide an auxiliary heating system that operates to provide a defrosting function upon demand and thereby improves the system.

Response to Arguments

On pages 8-10 of the remarks, Applicant argues with respect to Claim 1 that Dixon et al. (EP1648200A1, hereinafter “Dixon”) does not teach “...a strain gage transducer disposed on the transparent sheet.” In particular, Applicant argues that the crack detector of Dixon is not a strain gage transducer that is ‘characterized by a repeatable, measurable electrical resistance that changes in response to mechanical deformation that is caused by an induced load, stress, tension, etc., including conditions in which the induced stress is caused by a change in material temperature.”  Applicant's arguments have been considered but are not persuasive. 

MPEP 2131 explains Anticipation

In response to Applicant's arguments, Dixon teaches a strain gage transducer [30] disposed on the transparent sheet [0032 at connector 18].  Additionally, Dixon teaches repeatably measuring an electrical resistance value and that the resistance value will change i.e. be grossly unreasonable when a mechanical deformation occurs i.e. a crack is formed.  See Dixon at 0011-0015; See also the method at 0046-0057.  Therefore, one skilled in the art would reasonably conclude that Dixon teaches the alleged strain gage.  Accordingly, the rejection is maintained.
 Similar arguments were made with respect to claims 12 and 19.  The arguments are similarly addressed.


On page 10 of the remarks, Applicant argues with respect to Claims 1, 12 and 19 that Dixon et al. (EP1648200A1, hereinafter “Dixon”) does not teach “...a heatable element disposed on a portion of a surface of the transparent sheet around an outer periphery thereof.” Applicant's arguments have been considered but are not persuasive. 

MPEP 2131 explains Anticipation

In response to Applicant's arguments, Dixon teaches a heatable element [8] disposed on a portion of a surface of the transparent sheet around an outer periphery thereof [0031; 0032].  Additionally, Dixon teaches that a heat conductive layer 8 is provided on a surface of transparent sheet 10.  One skilled in the art would reasonably conclude that if the heat conductive layer is coating the surface of the sheet 10, then the conductive layer necessarily is disposed on a portion and around an outer periphery of sheet 10.  Accordingly, the rejection is maintained.
For at least the reasons above, claims 1-20 remain rejected.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763